                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

                                                                                  PETITIONER
   RODERICK BODIFORD

   V.                                      CIVIL ACTION NO. 3:16-CV-864-HTW-LRA

   WARDEN M. SHULTZ                                                              RESPONDENT

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson. Said document was filed on November 18, 2019.

[Docket no. 15]. To date, no written objections to the proposed findings, conclusions, and

recommendation contained within the Magistrate Judge’s Report and Recommendation have been

filed. This Court, therefore, finds the Report and Recommendation [Docket no. 15] is well-taken and

hereby ADOPTS the same as the order of this Court.

        Further, this Court hereby DISMISSES this lawsuit without prejudice. The parties are to bear

their own costs.

        SO ORDERED AND ADJUDGED this the 18th day of December, 2019.



                                             /s/HENRY T. WINGATE
                                             UNITED STATES DISTRICT COURT JUDGE
